


Exhibit 10.6
TERMINAL EXPANSION AGREEMENT


This Terminal Expansion Agreement is dated this 27th day of February, 2012, by
and between Tesoro Logistics Operations LLC ("TLO") and Tesoro Refining and
Marketing Company ("TRMC").
WHEREAS, TLO and TRMC are parties to a Master Terminalling Services Agreement
(the "MTSA") dated April 26, 2011, under which TLO provides dedicated
Terminalling Services for TRMC and Tesoro Alaska Company (collectively "Tesoro")
at certain petroleum products Terminals specified in the MTSA;
WHEREAS, the MTSA provides for an aggregate Minimum Throughput Commitment of
100,000 bbls/day in any month for all the Terminals covered thereby, of which
7,600 bbls/day is the Stipulated Volume allocated to throughput through the
Stockton Terminal;
WHEREAS, the Stockton Terminal is operating at its current maximum operating
capacity and TRMC is the only party utilizing the Stockton Terminal;
WHEREAS, TRMC desires to have the operating capacity of the Stockton Terminal
increased in order to allow TRMC to throughput more petroleum products at the
Stockton Terminal;
WHEREAS, TLO is willing to undertake the capital project required to expand
capacity at the Stockton Terminal, as set forth below, provided that the Minimum
Throughput Commitment under the MTSA is increased to reflect the increased
throughput capacity at such Terminal;
NOW THEREFORE, in order to facilitate the expansion of operating capacity at the
Stockton Terminal, TLO and TRMC agree as follows;
1.    TLO shall promptly commence and diligently pursue to completion the
capital project internally referenced as TLO's Tank Build and Rack Refurbishment
Project (the "Stockton Expansion Project"), which includes the following work to
expand capacity at the Stockton Terminal:
(a)    Construction of two product storage tanks totaling 90,000 bbls of shell
capacity:
(i)    one 55,000 bbl CARB REG tank, and
(ii)    one 35,000 bbl CARB Diesel tank;
(b)    Replacement of the Vapor Recovery Unit with one of greater capacity;
(c)
Installation of supporting piping, pumping, electrical and control systems
infrastructure;

(d)    Conversion of loading rack from bi-directional to uni-directional bays;
and
(e)
Routing loading arms from bay two to bay one, as additive system will be
expanded to new loading arms.

2.    Completion of the work will be subject to TLO obtaining all required
permits and to force majeure. The Stockton Expansion Project is currently
scheduled to become operational by November 1, 2012, at which time the
throughput capacity of the Stockton Terminal will be increased from 7,600
bbls/day to 18,000 bbls/day.
3.    Upon completion of the Stockton Expansion Project, the MTSA will be
amended as follows:




--------------------------------------------------------------------------------






(a)    The Stipulated Volume for the Stockton Terminal listed under Schedule C
will be increased to 16,000/bbls/day, and the aggregate Minimum Throughput
Commitment under the MTSA will be increased by 8,400 bbls/day. Thus, provided
that there are no other changes in the Minimum Throughput Capacity related to
changes in the Stipulated Volume of other Terminals, the Minimum Throughput
Capacity under the MTSA will be increased to 108,400 bbls/day.
(b)    There shall be a specific commitment (the "Stockton Minimum Throughput
Commitment") for TRMC to throughput at the Stockton Terminal a minimum volume of
13,600 barrels per day for each day in a Month, which will be supplemental to
the overall Minimum Throughput Capacity for all Terminals subject to the MTSA,
subject to the terms provided below.
(c)    In any Month in which TRMC fails to throughput the Stockton Minimum
Throughput Commitment at the Stockton Terminal, TRMC shall owe TLO the Stockton
Shortfall Payment, which shall be the product of (i) the Stockton Throughput Fee
(ii) times the difference between (A) the Stockton Minimum Throughput Commitment
and (B) the actual throughput at the Stockton Terminal during such Month.
{Stockton Shortfall Payment = Stockton Throughput Fee x (Stockton Minimum
Throughput Commitment - actual Stockton throughput)}. The Stockton Throughput
Fee shall be the applicable Throughput Fee listed on the first row of Schedule B
to the MTSA, under the column heading Stockton, as it may be escalated as
provided in the MTSA.
(d)    The Stockton Shortfall Amount paid for any Month may be applied as
credits to payment obligations of TRMC under the MTSA as follows:
(i)    As a Credit against excess amounts (the "Stockton Excess Amount") owed by
TRMC for volumes throughput at the Stockton Terminal in excess of the Stockton
Minimum Throughput Commitment during the next succeeding three months,
calculated in the same manner as is set forth in Section 7(b) of the MTSA,
except that the Stockton Excess Amount shall be calculated by using the Stockton
Throughput Fee rather than the weighted average Terminalling Service Fee for all
Terminals, and
(ii)    As an offset to any Shortfall Amounts owed under the MTSA for a failure
to throughput the overall Minimum Throughput Commitment during the same Month
for which the Stockton Shortfall Payment is owing, and
(iii)    To the extent and only to the extent that the Stockton Shortfall
Payment is applied as an offset against the overall Shortfall Payment under
subparagraph (ii) above, as a Credit against future Excess Amounts owed by
Tesoro during the next succeeding three Months, as provided in Section 7(b) of
the MTSA.
4.    TRMC and TLO agree to take all further steps necessary to implement the
understandings reflected in this Terminal Expansion Agreement, including
execution of an Amendment to the MTSA when the Stockton Expansion Project has
been completed.








--------------------------------------------------------------------------------








WITNESS our execution, effective as of the date stated above.


TESORO LOGISTICS OPERATIONS LLC




By: /s/ PHILLIP M. ANDERSON
Phillip M. Anderson    
President








TESORO REFINING AND MARKETING COMPANY






By: /s/ GREGORY J. GOFF    
Gregory J. Goff
President




